EXHIBIT 10.8
USG CORPORATION
PERFORMANCE BASED
RESTRICTED STOCK UNITS AGREEMENT
     WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware
corporation (the “Company”) or a Subsidiary;
     WHEREAS, the Board of Directors of the Company (the “Board”) has granted to
the Grantee, as set forth in the Award Summary on the Morgan Stanley Smith
Barney website on the “Date of Grant”, performance based Restricted Stock Units
(as defined in the Plan) (the “PBRSUs”) pursuant to the Company’s Long-Term
Incentive Plan, as amended (the “Plan”), subject to the terms and conditions of
the Plan and the terms and conditions hereinafter set forth; and
     WHEREAS, the execution of this Performance Based Restricted Stock Units
Agreement to evidence the PBRSUs (the “Agreement”) has been authorized by a
resolution of the Board.
     NOW, THEREFORE, the Company and the Grantee agree as follows:

1.   Payment of PBRSUs. The PBRSUs covered by this Agreement shall become
payable to the Grantee if they become nonforfeitable in accordance with
Section 2 hereof.   2.   Vesting of PBRSUs. Subject to the terms and conditions
of Section 3 hereof, the Grantee’s right to receive the Common Shares subject to
the PBRSUs shall become nonforfeitable if, on or prior to May 1, 2013 and at a
time when the Grantee shall remain employed by the Company, the Grantee shall
have completed successfully the management objectives set forth in the CFO
Succession Plan previously provided to the Grantee for the Grantee’s recruitment
and development of a successor chief financial officer of the Company (the “CFO
Succession Plan”). If the Grantee shall not have completed successfully the
steps set forth in the CFO Succession Plan on or prior to May 1, 2013 and prior
to the termination of the Grantee’s employment by the Company, the PBRSUs shall
be forfeited. The nonforfeitability of the PBRSUs pursuant to this Section 2
shall be contingent upon a determination of the Board (or a committee of the
Board) that the performance objectives described in this Section 2 have been
satisfied.   3.   Forfeiture. In the event (i) that the Grantee’s employment
shall terminate at a time when the PBRSUs remain forfeitable or (ii) of a
finding by the Board (or a committee of the Board) that the Grantee has engaged
in any fraud or intentional misconduct as described in Section 18 hereof, the
Grantee shall forfeit any PBRSUs that have not become nonforfeitable by such
Grantee at the time of such termination or finding, as applicable.   4.   Form
and Time of Payment of PBRSUs. Except as otherwise provided for in Section 7,
payment for the PBRSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Shares. Payment shall be made within ten
(10) days

 



--------------------------------------------------------------------------------



 



    following the date that the PBRSUs become nonforfeitable pursuant to
Section 2. To the extent that the Company is required to withhold federal,
state, local or foreign taxes in connection with the delivery of Common Shares
to the Grantee or any other person under this Agreement, the number of Common
Shares to be delivered to the Grantee or such other person shall be reduced
(based on the Market Value per Share as of the date the Common Shares are
delivered to the Grantee) to provide for the minimum amount of taxes required to
be withheld, with any fractional shares that would otherwise be delivered being
rounded up to the next nearest whole share. The Board (or a committee of the
Board) may, at its discretion, adopt any alternative method of providing for
taxes to be withheld.   5.   Payment of Dividend Equivalents. From and after the
Date of Grant and until the earlier of (a) the time when the PBRSUs become
nonforfeitable and payable in accordance with the terms hereof or (b) the time
when the Grantee’s right to receive Common Shares upon payment of PBRSUs is
forfeited, on the date that the Company pays a cash dividend (if any) to holders
of Common Shares generally, the Grantee shall be entitled to a number of
additional whole PBRSUs determined by dividing (i) the product of (A) the dollar
amount of the cash dividend paid per Common Share on such date and (B) the total
number of PBRSUs (including dividend equivalents paid thereon) previously
credited to the Grantee as of such date, by (ii) the Market Value per Share on
such date. Such dividend equivalents (if any) shall be subject to the same terms
and conditions and shall be settled or forfeited in the same manner and at the
same time as the PBRSUs to which the dividend equivalents were credited.   6.  
PBRSUs Nontransferable. Neither the PBRSUs granted hereby nor any interest
therein or in the Common Shares related thereto shall be transferable other than
by will or the laws of descent and distribution prior to payment.   7.  
Adjustments. In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, extraordinary dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any Change in Control, merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization or partial or complete
liquidation, or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing, then the Board (or a committee of the
Board) shall adjust the number of PBRSUs then held by the Grantee in such manner
as to prevent dilution or enlargement of the rights of the Grantee that
otherwise would result from such event. Moreover, in the event of any such
transaction or event, the Board (or a committee of the Board), in its
discretion, may provide in substitution for any or all of the Grantee’s rights
under this Agreement such alternative consideration as it may determine to be
equitable in the circumstances.   8.   Compliance with Section 409A of the Code.
To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent. Reference to Section 409A of the Code is to Section 409A of the Internal
Revenue Code of 1986, as amended, and will also include any regulations or any
other

-2-



--------------------------------------------------------------------------------



 



    formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.   9.   No Right to
Future Grants; No Right of Employment; Extraordinary Item: In accepting the
grant, Grantee acknowledges that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, as provided in the Plan and this Award
Agreement; (b) the grant of the PBRSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of PBRSUs, or
benefits in lieu of PBRSUs, even if PBRSUs have been granted in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) Grantee’s participation in the Plan is voluntary;
(e) the PBRSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company, its Affiliates
and/or Subsidiaries, and which is outside the scope of Grantee’s employment
contract, if any; (f) the PBRSUs are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (g) in the event that Grantee is an employee of an Affiliate or
Subsidiary of the Company, the grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
will not be interpreted to form an employment contract with the Affiliate or
Subsidiary that is Grantee’s employer; (h) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (i) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the PBRSUs or diminution in value of the PBRSUs or the Common Shares and Grantee
irrevocably releases the Company, its Affiliates and/or its Subsidiaries from
any such claim that may arise; and (j) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary termination of
Grantee’s employment, Grantee’s right to receive PBRSUs and vest in PBRSUs under
the Plan, if any, will terminate effective as of the date that Grantee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment, Grantee’s right to vest in the PBRSUs
after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law.   10.   Employee Data Privacy: Grantee
hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this document by and among, as applicable, the Company, its Affiliates and
its Subsidiaries (“the Company Group”) for the exclusive purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that the Company Group holds certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares of stock or directorships
held in the Company, details of all PBRSUs or any other entitlement to Shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the purpose of implementing, administering and

-3-



--------------------------------------------------------------------------------



 



    managing the Plan (“Data”). Grantee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Grantee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Grantee’s country. Grantee understands that
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting Grantee’s local human resources
representative. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any Shares acquired.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing
Grantee’s consent may affect Grantee’s ability to participate in the Plan. For
more information on the consequences of Grantee’s refusal to consent or
withdrawal of consent, Grantee understand that Grantee may contact Grantee’s
local human resources representative.   11.   Continuous Employment. For
purposes of this Agreement, the continuous employment of the Grantee with the
Company or a Subsidiary shall not be deemed to have been interrupted, and the
Grantee shall not be deemed to have ceased to be an employee of the Company or
Subsidiary, by reason of (a) the transfer of the Grantee’s employment among the
Company and its Subsidiaries or (b) an approved leave of absence.   12.  
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board (or a committee of the
Board) acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of the PBRSUs.   13.  
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.   14.  
Severability. Subject to Section 18, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be

-4-



--------------------------------------------------------------------------------



 



    invalid, unenforceable or otherwise illegal shall be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid and legal.  
15.   Successors and Assigns. Without limiting Section 6 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.   16.   Governing Law.
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.   17.   The Grantee acknowledges that by clicking on the “Accept”
button on the Morgan Stanley Smith Barney web page titled “Step 3: Confirm the
Review/Acceptance of your Award,” the Grantee agrees to be bound by the
electronic execution of this Award Agreement.   20.   In accordance with Section
20(d) of the Plan, if the Board (or a committee of the Board) has determined
that any fraud or intentional misconduct by the Grantee was a significant
contributing factor to the Company having to restate all or a portion of its
financial statement(s), to the extent permitted by applicable law the Grantee
shall: (a) return to the Company all Common Shares that the Grantee has not
disposed of that were paid out pursuant to this Agreement; and (b) with respect
to any Common Shares that the Grantee has disposed of that were paid out
pursuant to this Agreement, pay to the Company in cash the value of such Common
Shares on the date such Common Shares were paid out. The remedy specified herein
shall not be exclusive, and shall be in addition to every other right or remedy
at law or in equity that may be available to the Company. Notwithstanding any
other provision of this Agreement or the Plan to the contrary, if this
Section 18 is held invalid, unenforceable or otherwise illegal, the remainder of
this Agreement shall be deemed to be unenforceable due to a failure of
consideration, and the Grantee’s rights to the PBRSUs that would otherwise be
granted under this Agreement shall be forfeited.

     Executed in the name and on behalf of the Company at Chicago, Illinois as
of the 24th day of September, 2010.

            USG CORPORATION
      /s/ Brian J. Cook       Name:   Brian J. Cook      Title:   Senior Vice
President, Human Resources   

-5-



--------------------------------------------------------------------------------



 



         

     The undersigned Grantee hereby accepts the award of PBRSUs evidenced by
this Restricted Stock Units Agreement on the terms and conditions set forth
herein and in the Plan.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.

-6-